DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 5/31/2022.  Claim 29 has been added.  Claims 1-9, 16-23 and 29 are now pending.  

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Bojan Popovic on 6/7/2022.

4.	The application has been amended as follows:
Claim 1, line 6, change “y is in a range of y is in the range of” to -- y is in a range of --.
Claim 1, line 10, change “hydrogen,” to -- hydrogen, and --.
Claim 1, line 12, change “oxygen,” to -- oxygen, and --.
Claim 4, line 3, change “hydrogen,” to -- hydrogen, and --.
Claim 6, line 4, delete “in”.
Claim 19, line 9, change “hydrogen,” to -- hydrogen, and --.
Claim 19, line 11, change “oxygen,” to -- oxygen, and --.
Claim 22, line 9, change “hydrogen,” to -- hydrogen, and --.
Claim 22, line 11, change “oxygen,” to -- oxygen, and --.
Claim 24, line 3, delete “and/or blend”.
Claim 26, line 3, delete “and/or blend”.
Claim 29, line 9, change “hydrogen,” to -- hydrogen, and --.
Claim 29, line 11, change “oxygen,” to -- oxygen, and --.

Allowable Subject Matter

5.	Claims 10-15 and 24-28 have been rejoined.  Claims 1-29 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Landi et al. (US Patent 4,043,344).
Landi et al. disclose a coating of a copolymer (m is 45, n and o are 9) 

    PNG
    media_image1.png
    41
    214
    media_image1.png
    Greyscale

on a surgical suture (claims 1 and 5, Reverse Pluronic 10R8 in Table I).
	Thus, Landi et al. do not teach or fairly suggest the claimed textile treatment formulation comprising a PPG/PEG block-copolymer of Formula (I) or a mixture thereof: 
    PNG
    media_image2.png
    151
    686
    media_image2.png
    Greyscale
wherein an average value of x is in a range of 38-42; an average value of y is in the range of 6-11, wherein a value of y in the left and in the right structural moiety as represented above can be different but within that range; R' and R" are selected, independently from each other, from the group consisting of: hydrogen, saturated or at least partly unsaturated linear, cyclic or branched hydrocarbon chain with 1-18 carbon atoms, in which one or more carbon atoms can be replaced by a heteroatom selected from the group consisting of: nitrogen, oxygen, sulfur; and wherein the PPG/PEG block-copolymer of Formula (I) has a DSC-melting point (peak value) according to DIN ISO 11357 in a range of 15-37°C.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762